Citation Nr: 1822163	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include interstitial lung disease, hypersensitive pneumonitis, and/or ciliary dyskinesia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to May 2000, from August 2000 to April 2001, from November 2001 to December 2003, and from January 2004 to September 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that rating decision, the RO granted service connection for chronic sinusitis and gastroesophageal reflux disease (GERD), but denied entitlement to service connection for a respiratory condition.  

In December 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with primary ciliary dyskinesia which is a congenital/genetic disease.  

2.  The Veteran's congenital primary ciliary dyskinesia was subjected to a superimposed injury in service which, as likely as not, resulted in an additional respiratory disability.  


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability, variously diagnosed as interstitial lung disease and hypersensitivity pneumonitis, have been more nearly approximated.  38 U.S.C. §§ 1110, 1111, 1153, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303.

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran seeks service connection for a respiratory disability.  He asserts that he began having pulmonary symptoms during active service; and, following numerous tests and consultations with expert physicians, he was diagnosed with primary ciliary dyskinesia.  The Veteran maintains that he developed an additional lung disability as a result of his pre-existing congenital disease, due to exposure to excessive dust, chemicals and toxic materials during several overseas tours, including in Iraq, and the United Arab Emirates.  See, e.g., various post-deployment examinations in the service treatment records (STRs).  

Congenital or developmental defects are not considered to be diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303.  However, if such a defect is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90 (July 18, 1990).

The provisions of 38 C.F.R. § 3.303(c) exclude congenital defects from consideration for service connection:  "congenital or developmental defects, . . . are not diseases or injuries within the meaning of applicable legislation."  The VA General Counsel, in a precedent opinion binding on VA pursuant to 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5, reasoned that the term "disease" in 38 U.S.C. §§ 1110 and 1131 and the term "defect" in 38 C.F.R. § 3.303(c) are mutually exclusive, and concluded that service connection may be granted for diseases, but not defects, of a congenital, developmental, or familial origin.  VA Gen. Couns. Prec. Op. 82-90 (July 18, 1990) (originally issued as VA Gen. Couns. Prec. Op. 1-85 (Mar. 5, 1985)).

The opinion advised that when a disease is of a congenital nature, VA adjudicators are justified in finding that such disease preexisted service, but that in cases where the disease is first manifest in service, guidance from medical authorities may be necessary regarding the actual time of inception.  Typically in these cases, entitlement to service connection should turn on the question of whether manifestations of the disease in service constituted "aggravation" of the condition. That question must be resolved by applying the same stringent legal standards that are applicable in cases involving acquired disabilities.  Monroe v. Brown, 4 Vet. App. 513 (1993).

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.  

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C. §§ 1110 and 1111.  See 38 C.F.R. § 3.303 (c); see also Quirin at 390 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familiar disease, VA interprets the term "disease" and the term "defects" in 38 C.F.R. § 3.303 (c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing Dorland's Illustrated Medical Dictionary 385 (26th ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303 (c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

If it is determined during service that a veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin at 396-97.  A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b). 

VA must then show by clear and unmistakable evidence that the congenital disease preexisted service and was not aggravated thereby in order to rebut the presumption of soundness.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  Id.

In this case, the competent medical evidence of record shows that the Veteran has been diagnosed with primary ciliary dyskinesia, a genetic disease.  See September 2014 correspondence from Dr. A.S., MD.  See also, March 2012 correspondence from Dr. R.H., M.D., and May 2012 correspondence from Dr. M.P., M.D.  

Additionally, according to medical literature, primary ciliary dyskinesia, or PCD, is a rare disease that affects tiny, hair-like structures that line the airways.  These structures are called cilia.  Cilia move together in wave-like motions.  They carry mucus (a slimy substance) toward the mouth to be coughed or sneezed out of the body.  The mucus contains inhaled dust, bacteria, and other small particles.  If the cilia don't work well, bacteria stay in your airways.  This can cause breathing problems, infections, and other disorders.  PCD mainly affects the sinuses, ears, and lungs.  See, e.g.,https://www.nhlbi.nih.gov/health-topics/primary-ciliary-dyskinesia.  

In light of the foregoing, the Board finds that the Veteran has an underlying genetic disease, not defect.  

Likewise, while the Veteran's lung disease was not shown prior to service, and his underlying genetic disease was not first diagnosed prior to service, the Veteran does not dispute the existence of his primary ciliary dyskinesia prior to service.  Rather, the Veteran contends that he first developed a secondary lung disease as a result of certain exposures during deployments in Iraq and the United Arab Emirates.  The Veteran essentially asserts that he was pre-disposed to this lung condition because of his genetic disease, but that his symptoms did not first manifest until his deployment overseas, and specifically, a result of the exposures.  

That notwithstanding, the Veteran is nevertheless entitled to the presumption of soundness in this case.  Neither lung disease nor ciliary dyskinesia was noted on the Veteran's initial entrance examination; and, moreover, regardless of whether the Veteran's disease clearly and unmistakably pre-existed service, the evidence is not clear and unmistakable that such pre-existing disease was not aggravated in service.  Several of the Veteran's private doctors have opined that the Veteran's in-service repeated exposure to toxins, dust, fumes, et.al., likely contributed to the Veteran's current lung disorder.  See 2012 correspondence from Dr. M.P., Dr. A.S., and Dr. R.H.  Accordingly, the presumption of soundness is not rebutted in the case.  

The competent and probative medical evidence in this case shows that the Veteran's exposure to harsh chemicals, toxins, and dust storms, is the likely cause of his current lung condition.  In other words, his pulmonary symptoms may have never manifested to the current degree but for his in-service exposure.  Moreover, while his symptoms have been shown to wax and wane, the Veteran's private doctors have made it clear that his condition is permanent.  

Furthermore, the evidence also shows that the Veteran's underlying genetic disease likely resulted in his sinus problems and his GERD.  Importantly, the RO granted service connection for chronic sinusitis on the basis that it pre-existed service, but was aggravated during service.  

It therefore follows that any pre-existing pulmonary condition was likewise aggravated during service, as it has been shown by the competent and probative evidence of record that the sinus condition and the lung condition are additional disabilities that likely developed as a result of his underlying genetic disease.  

In this case, the STRs and the private treatment records from Drs. M.P., A.S., and R.H. indicate that the Veteran's past medical history included chronic sinus problems, and those problems, along with the development of additional sinus problems during service were found to be due to the underlying genetic disease.  Likewise, Drs. M.P., A.S., and R.H. also opined that the Veteran's lung disorder resulted from exposures overseas.  These doctors also clarified that while the exposure during service did not cause the genetic disease, it certainly aggravated the Veteran's pulmonary dysfunction to which he may have been predisposed as a result of the genetic disease.  

According to an August 2012 medical summary STR, the Veteran had a past medical history of chronic sinusitis since childhood, multiple pneumonia since childhood, male infertility, and interstitial pneumonitis, primary ciliary dyskinesia.  During childhood, he never required hospitalization and no diagnosis was made; however, during a deployment in service, the Veteran's breathing problems were exacerbated and his became increasingly ill.  The Veteran was evaluated by private providers after his return, and ENT, pulmonary and allergy specialists all agreed that the Veteran likely had ciliary dyskinesia syndrome.  The Veteran would continue to be followed by pulmonary care and it was recommended that he never deploy again.  It was noted that the Veteran would need to be monitored closely and be treated for future sinus infections and pneumonia as they occur.  

Other STRs are consistent with these findings.  For example, a June 1999 Report of Medical Examination conducted prior to any overseas deployment was negative for lung problems.  The Veteran was treated for bronchitis during a deployment in 2003, and following his return, it was noted in a May 2003 report that the Veteran never really recovered.  

In January 2012 correspondence, Dr. A.S. noted that the Veteran's most recent diagnostic studies showed inflammatory changes with alveolar infiltrates and interstitial lung disease by high resolution CT scan of the thorax.  They were located bilaterally in the periphery of the lung bases and could potentially represent findings of early bronchiectasis.  Dr. A.S. also noted that that pulmonary function testing demonstrated a mild degree of restriction.  Dr. A.S. noted that the Veteran demonstrated varying levels of bronchospasm, cough and dyspnea, and that could be exacerbated by exposures to nonspecific irritants as may be encountered in austere environments.

In March 2012 correspondence, Dr. R.H. noted that the Veteran had respiratory illness when he was deployed to the United Arab Emirates in 2002 and 2003.  He had symptoms of shortness of breath and cough and it was not until he also had significant sinus problems and documented infertility in 2003 that doctors considered his symptoms compatible with immotile cilia syndrome.  The March 2012 correspondence further notes that the Veteran complained of breathlessness in service, he was treated for pneumonia in 2011, and he continues to require treatment with corticosteroids as needed, although his symptoms often recur after his course of steroids is completed.  Following a physical examination, Dr. R.H. opined that the Veteran had interstitial lung disease, and significant dyspnea which appeared to be out of proportion to the pulmonary function test (PFT) findings.

Dr. A.S., a pulmonary specialist, noted in April 2012 that the Veteran had been having respiratory symptoms for a number of years, and he noted an increase in symptoms with specific exposures.  A recent biopsy indicated interstitial lung disease and evidence of inflammation.  There was no evidence of asthma as demonstrated by a normal Methacholine challenge test, however, it was thought that the Veteran had a hypersensitivity pneumonitis given his findings and resolution with lack of exposure to irritants.  At that time, the Veteran was to continue with a long-acting beta-agonist, and he was given Foradil aerosolizer and would be upscaled to Dulera on an as needed basis as well as antibiotics and systemic steroids as situations arise.  It was recommended that he limit his activity and should not participate in any levels of aerobic exercise given his level of limitation noted on cardiopulmonary exercise testing.  It was also determined that the Veteran should not be further deployed or exposed to any austere environments which would induce a respiratory reaction.

In May 2012 correspondence, Dr. M.P. noted that in addition to worsening sinusitis following deployment to the United Arab Emirates in 2002, the Veteran also had substantial pulmonary symptoms which have been a major factor in his illness.  

A September 2012 Line of Duty Determination found that the Veteran's interstitial lung disease existed prior to service, but was service-aggravated.  

Finally, in September 2014 correspondence, Dr. A.S. noted that the Veteran was followed in their pulmonary office for primary ciliary dyskinesia resulting in chronic rhinosinusitis issues, in addition to interstitial lung disease presumed to be related to hypersensitivity pneumonitis, given the intermittent nature of alveolar infiltrates, as noted on radiographic studies over the years.  Dr. A.S. opined that these likely represent some form of exposure-related disease.  Although well-controlled with medications, he continued to experience exacerbations at times requiring escalation of therapy.  Dr. A.S. also noted that the Veteran was receiving immunotherapy and used a long-acting beta-agonist for treatment of his airway disease.  Given the Veteran's disease process, Dr. A.S. opined that it would be expected that he would continue to have exacerbations, which are particularly worsened by exposures.  Accordingly, Dr. A.S. concluded that it was more likely than not that the Veteran's interstitial lung disease was aggravated by service and his exposures during service.  Dr. A.S. indicated that the Veteran would likely continue to have lifelong respiratory issues because of the disease process and would need continued medical attention over the years.  

The only evidence weighing against the claim comes from a June 2013 VA examination report.  That report makes no mention of the Veteran's interstitial lung disease (even though it was previously diagnosed by pulmonary specialists based on objective radiographic findings); and, indicates that a diagnosis of hypersensitive pneumonitis is merely subjective.  The examiner interpreted the private specialists' findings as being unable to decide whether the Veteran is suffering from pneumonitis or interstitial lung disease or immobile cilia syndrome, and found that the question still remained because the Veteran did not continue to seek another specialist's opinion.  Therefore, the examiner indicated that there was no definite diagnosis of pneumonitis.  Further, the examiner noted Dr. S.A.'s diagnosis of immobile cilia syndrome, but dismissed it because it is a genetic condition.  

As noted above, however, the Veteran has a genetic disease, not a genetic defect.  Furthermore, although it is likely that the underlying genetic disease pre-existed service (given the Veteran's childhood history of sinusitis and a link between the sinusitis and the genetic disease), the Veteran is nevertheless entitled to the presumption of soundness because no lung symptoms were noted at entry into service, and the evidence does not clearly and unmistakably (undeniably) show that the lung condition both pre-existed service and was not aggravated during service.  Rather, the evidence showed that the Veteran developed a chronic disabling lung condition during service.  There is a clear pattern of exacerbation of dyspnea and cough during periods of deployment when the Veteran was exposed to irritants overseas, and no competent medical professional has opined as to any other etiology with regard to his in-service onset and exacerbation of symptoms.  This was the first evidence of a chronically compromised respiratory system.  Moreover, while doctors have noted that his condition waxes and wanes depending on his environment, it is clear that the Veteran continues to have a chronic lung condition which is subject to acute exacerbation of bronchitis, pneumonia, and airway disease. 

Based on the evidence of record, the Board finds the opinion of Dr. A.S. more probative than that of the VA examiner.  

The VA examiner dismissed the idea of service connection based on a finding that service connection for genetic disorders was automatically prohibited; however, as noted above, where, as here, a distinction has been made that the Veteran's genetic disposition was a disease, and not a defect, the Board must consider the presumption of soundness doctrine and apply it to this case.  

Next, the VA examiner incorrectly determined that the private specialists could not determine the Veteran's pulmonary diagnosis.  Indeed, Dr. A.S. confirmed that CT findings showed evidence of interstitial lung disease.  

Because the Veteran was asymptomatic from a pulmonary standpoint prior to his initial deployment, then the Veteran is entitled to the presumption of soundness, particularly where, as here, aggravation is shown.  Moreover, regardless of whether the Veteran's lung disease pre-existed service, the baseline severity prior to deployment was as if no disability existed.  Thus, service connection is warranted on a direct basis, or by way of aggravation.  In either case, the medical evidence supports a finding that the Veteran incurred additional disability in service as a result of his genetic disease.  

The Veteran entered service without pulmonary symptoms, and developed respiratory symptoms during service which were exacerbated during deployments.  Even though the evidence shows that his symptoms can be controlled if the Veteran limits his exposure to austere environments, the private specialists clearly indicated that the Veteran has a compromised respiratory system which is permanent in nature, and which, as likely as not, resulted from exposures during deployments.  
The Board places great weight on the findings and opinions of the private specialists.  These pulmonology/ENT physicians communicated finding among one another and based their opinions on accurate medical history and medical expertise.  Resolving all doubt in the Veteran's favor, service connection for a pulmonary disorder is warranted.  



ORDER

Service connection for a respiratory disorder, to include interstitial lung disease, hypersensitive pneumonitis, and/or ciliary dyskinesia, is granted.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


